DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The grounds of rejection set forth below for claims 1-3, 6-11, and 24-27 are the same as those set forth in the previous Office action mailed on May 3, 2021. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 103

Claims 1-3, 6-11, and 24-27 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent No. 7,081,488 B2 (herein “Bardman”) in view of US Patent Application Publication No. 2011/0011305 A1 (herein “Maijala”).
This rejection was adequately set forth in paragraphs 5-14 of the Office action mailed on May 3, 2021 and is incorporated here by reference.

Response to Arguments

Applicant's arguments filed Sep. 2, 2021 (herein “Remarks”) and the accompanying Declaration have been fully considered but they are not persuasive.
Applicant has previously submitted examples in support of an allegation of unexpected results, and Applicant’s present Remarks are directed to establishing that these examples are representative of the prior art.
Applicant points (bottom of p. 2 of Remarks) to “the first table of Paragraph 10” of the Declaration of Apr. 7, 2021. The examiner does not find tables in paragraph 10 of the Declaration submitted on Apr. 7, 2021. The examiner has considered the possibility that the reference to the “first table” appearing in the Declaration submitted on Apr. 7, 2021 is intended to point to paragraph 13; the example shown therein is not representative of Bardman because it does not contain Bardman’s polymer.
Applicant also points (id.) to tables in paragraphs 10-12 of “the Declaration of November 6, 2020”. The examiner does not find in the file a declaration submitted on this date. The examiner has considered the possibility that the reference to the declaration is intended to point to that submitted on Dec. 4, 2020. The example appearing in paragraph 10 of the declaration submitted on Dec. 4, 2020 refers to two polymers Mowilith LDM 2383 and Evoque 1330 whose compositions are not elucidated, and therefore it cannot be determined from the declaration whether or not the example is representative of Bardman. The example appearing in paragraph 11 is of unclear composition, but it appears not to contain Bardman’s polymer, and it contains a composite pigment, and for these reasons the example shown therein is not representative of Bardman.
Applicant’s reference (p. 3 of Remarks) to the examples in the original application have been addressed previously.

Conclusion

This action is properly final because the claims are rejected on the same grounds as set forth in the previous Office Action mailed on May 3, 2021. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764